Citation Nr: 0207292	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  96-03 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above claim.

In August 1997, the veteran testified at a hearing before the 
undersigned member of the Board sitting at the RO.  See 
38 U.S.C.A. § 7107(c) (West Supp. 2001).  The case was 
remanded to the RO for further development in February 1998.  
The requested development has been accomplished to the extent 
possible.

In May 1995, a paralegal from a private law firm notified the 
RO that the firm had been retained to represent the veteran 
with respect to his claim.  The RO notified the law firm in 
February 1996 that this correspondence could not be accepted 
as a declaration of representation and requested a letter 
from the supervising attorney.  The veteran was notified in 
January 1997 that a properly executed power of attorney was 
not of record.  The RO has been unsuccessful in further 
attempts to obtain a power of attorney.  See Letters from the 
RO to the veteran dated March 18, 1997, and March 9, 1998.  
Accordingly, the Board will proceed on the assumption that 
the veteran is not represented.  See 38 C.F.R. § 20.603 
(2001).


FINDINGS OF FACT

1.  The veteran is not a veteran of combat.

3.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.


CONCLUSION OF LAW

The veteran's PTSD was not incurred during service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, and 3.304(d) and (f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29, 2001.  66 Fed. Reg. 45,620, et 
seq. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the claimant's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, 114 Stat. 2096, 2099 (2000); see also 
VAOPGCPREC 11-2000; Karnas v. Derwinski, 1 Vet. App. 308 
(1991); cf. Dyment v. Principi, No. 00-7075 (Fed.Cir. Apr. 
24, 2002) and Bernclau v. Principi, No. 00-7122 (Fed. Cir. 
May 20, 2002) (holding that only section 4 of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  As discussed below, the recent changes in the law 
brought about by the enactment of the VCAA do not have any 
application or effect on the veteran's claim.  Even though 
this law was enacted during the pendency of this appeal and 
has not been considered by the RO, there is no prejudice to 
the veteran in proceeding with this appeal because the RO has 
fulfilled the broader notice and duty to assist requirements.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the veteran).  Accordingly, the 
Board can issue a final decision on this claim because the 
veteran is not prejudiced by appellate review. 

With respect to VA's duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, the RO asked him for information to substantiate his 
claim for service connection for PTSD.  For example, he was 
provided with, and he completed and submitted a PTSD 
questionnaire in 1994.  In March 1998, the RO advised him to 
submit releases and a list of all medical treatment he 
received for PTSD since 1995, a detailed statement containing 
additional information regarding his in-service stressors, 
and any verifying information he could regarding his 
stressors, such as statements from fellow service members.  
The veteran did not respond to this request for information.  
This letter from the RO and the February 1998 Board remand, 
as well as the discussions in the November 1994 rating 
decision, March 1995 statement of the case (SOC), and April 
1999 supplemental statement of the case (SSOC), informed him 
of the type of evidence needed to substantiate his claim.  
Accordingly, VA has no outstanding duty to inform him that 
any additional information or evidence is needed.

With respect to VA's duty to assist the veteran, the RO 
obtained his service medical and service personnel records, 
as well as his VA treatment records dated through 1994.  He 
has not identified any additional unobtained evidence that 
could be relevant to the claim and did not respond to the 
RO's March 1998 letter requesting this information.  The RO 
also provided the veteran VA psychiatric and psychological 
examinations in 1994.  No further assistance is required to 
comply with the duty to assist.

In sum, the requirements of the VCAA have been substantially 
met by the RO.  The Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.    Any "error" to the veteran 
resulting from this Board decision does not affect the merits 
of his claim or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).


II.  Application of law to the facts

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001).

In order for a claim for service connection for PTSD to be 
successful there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2001); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  If the claimed 
stressor is related to combat, service department evidence 
that the veteran engaged in combat or that the veteran was 
awarded the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  "Credible supporting evidence" 
of a non-combat stressor may be obtained from service records 
or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  
However, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) has held that the regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West Supp. 2001).

The Board has reviewed all the evidence of record, which 
consists, in pertinent part, of the veteran's contentions, 
including those raised in the PTSD questionnaire that he 
completed in 1994, and at a personal hearing in 1997; his 
service medical and personnel records; reports of VA 
examinations conducted in 1994; information from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR); and VA treatment records dated in 1994.  The 
medical evidence shows diagnoses of PTSD as early as 1994 and 
medical professionals have diagnosed PTSD based on some of 
the veteran's purported in-service experiences.  

In the 1994 PTSD questionnaire, the veteran responded 
indicating that he engaged in combat with the enemy during 
service.  He said that on April 29, 1968, he was acting as a 
door gunner in a helicopter that was shot down.  He was then 
captured by the enemy, held as a prisoner of war (POW) in a 
jungle camp for two weeks, and escaped.  He reported that he 
was temporarily assigned to the 101st airborne unit (for 
about four months) at the time of these incidents.  In the 
crash, he said he received a mild concussion, back injury, 
and shrapnel wounds to his leg and arm, for which he was 
treated.  He named four fellow soldiers that were killed or 
wounded in the crash. However, he indicated that his records 
did not support his allegations because he was a displaced 
soldier with the wrong unit, i.e., the 101st airborne.  When 
he returned to his correct unit, he was incarcerated for 
being absent without leave (AWOL).  Additional stressors 
reported by the veteran included caring for wounded in the 
field; performing graves registration duties for one or two 
days; witnessing or participating in the mistreatment of 
enemy prisoners; and being subjected to mortar and sniper 
attacks. 

Thereafter, the veteran offered a somewhat inconsistent 
account of his history in Vietnam upon VA examination in 1994 
and at his personal hearing in 1997.  He said that he was 
assigned to a Signal Corp unit but never made contact with 
that unit.  When he arrived in Vietnam, he reported that he 
was placed on a helicopter that would take him to his unit, 
but it was shot down and crashed.  He said that three 
soldiers were on the flight with him, one of whom was killed.  
He was then captured by the enemy after a firefight and held 
as a POW for three days before he escaped.  He was rescued by 
a helicopter from the 101st airborne unit in the jungle.  
While in the jungle, he saw his friend killed and he killed 
children.  He reportedly made his way to Saigon where he 
stayed for three or four months when he was arrested and 
court martialed for being AWOL.  

A determination as to whether the veteran is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The Court has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2001).  Before this provision applies, the Board must make a 
specific finding that the veteran was engaged in combat with 
the enemy.  See Zarycki. 

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  The fact that the veteran served in a "combat area" 
or "combat zone" does not mean that he himself engaged in 
combat with the enemy.  Id.  Moreover, a general statement in 
the veteran's service personnel records that he participated 
in a particular operation or campaign would not, in itself, 
establish that he engaged in combat with the enemy because 
the terms "operation" and "campaign" encompass both combat 
and non-combat activities.  Id.  Whether or not a veteran 
"engaged in combat with the enemy" must be determined 
through recognized military citations or other supportive 
evidence.  No single item of evidence is determinative, and 
VA must assess the credibility, probative value, and relative 
weight of each relevant item of evidence.  Id.  The 
claimant's assertions that he engaged in combat with the 
enemy are not ignored, but are evaluated along with the other 
evidence of record.  Id.  However, the claimant's assertions 
that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The veteran's military personnel records reflect that he was 
in Vietnam from July 1968 to April 1969 and was assigned to 
Headquarters, 41st Signal Battalion.  His primary military 
occupational specialty was supply clerk.  He was a prisoner 
from March 23, to April 26, 1969, due to a special court 
martial order.  He was part of an unannounced campaign and 
was awarded a National Defense Service Medal, a Vietnam 
Service Medal, and a Vietnam Campaign Medal.  A National 
Defense Service Medal was awarded if a veteran served 
honorably between January 1, 1961, and August 14, 1974.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, Appendix D at D-17, July 
1990.  A Vietnam Service Medal was awarded if a veteran 
served between July 4, 1965 and March 28, 1973 in Vietnam or 
in Thailand, Laos, or Cambodia in direct support of the 
operations in Vietnam.  Id. at D-20.  A Vietnam Campaign 
Medal was awarded to all service personnel within the cited 
theater, and it does not rule in, or rule out, combat.  
United States of America Department of Defense Manual of 
Military Decorations and Awards, at 7-7, September 1996.

In this case, for the following reasons, the veteran did not 
engage in combat with the enemy.  First, his military 
occupational specialty of supply clerk while in Vietnam does 
not indicate combat service.  Although it is possible that he 
engaged in combat with the enemy in Vietnam, his military 
occupational specialty does not establish that this was 
likely.  There is no support in his military personnel 
records for his allegation that he participated in any 
duties, such as door gunner or graves registration, but only 
as a supply clerk.   

Second, none of the veteran's awarded medals or decorations, 
by themselves,  clearly confirm combat involvement.  In 
conjunction with his military occupational specialty, the 
fact that he did not receive an award for combat service is 
probative evidence that he likely did not participate in 
combat. 

Third, the notation in the veteran's personnel records that 
he participated in an unannounced campaign does not, in this 
case, reflect combat service.  The records obtained from 
USASCRUR indicate that the mission of the 41st Signal 
Battalion was to provide area communications support to the 
U.S. and Free World military forces in Binh Dinh Province, 
Republic of South Vietnam.  Headquarters and Headquarters 
Company spent a major portion of the reporting period 
improving the defense of the Headquarters compound.  There is 
no indication that the veteran personally engaged in combat 
with the enemy, and there is no indication that Headquarters 
Company participated in combat with the enemy.  Only Company 
B was involved in a conflict with enemy forces at Vung Chua 
Mountain Signal Site in August 1968.

Fourth, and perhaps most persuasive, although there is 
considerable evidence from the veteran as to the in-service 
stressors, it is lacking in consistency and credibility.  The 
contemporaneous service medical records do not support his 
history of injuries received in a helicopter crash.  These 
records, including the separation examination of April 1969, 
are negative for any findings of injuries to the head, back, 
arm, or leg, and the veteran made no mention of being injured 
in a helicopter crash during service.  He has also offered 
conflicting accounts of his association with the 101st 
airborne unit.  Regardless, his service personnel records do 
not substantiate that he was temporarily assigned to the 
101st airborne unit at any time.  With respect to his 
statement that he never made it to the 41st Signal Battalion, 
the service personnel records and morning reports confirm 
that he was part of this unit from July 1968 to April 1969.  
He was, in fact, incarcerated for being AWOL from March to 
April 1969.  But this was for being AWOL from December 25, 
1968, to January 6, 1969, and then again in February 1969 - 
not for being a POW and spending several months in Saigon in 
early to mid-1968 as he described.  Most importantly, the 
veteran did not arrive in Vietnam until July 1968, three 
months after he claims to have been involved in the 
helicopter crash.  Therefore, taken in total, the veteran's 
statements are incredible.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of testimony).

The preponderance of the evidence is against finding that the 
veteran engaged in combat with the enemy, and there is no 
reasonable doubt on this issue that could be resolved in his 
favor.  38 C.F.R. § 3.102 (2001).  Although the evidence 
shows that he served overseas in Vietnam, the evidence does 
not support the conclusion that he personally engaged in 
combat with the enemy, and the provisions of 38 U.S.C.A. 
§ 1154(b) do not apply.

Since the veteran did not engage in combat with the enemy, 
there must be credible supporting evidence of record that the 
alleged stressors actually occurred in order to warrant 
service connection.  His lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).  There 
is nothing in this case corroborating the veteran's claimed 
stressors.  Accordingly, there is no credible supporting 
evidence that the claimed stressors actually occurred.

In an effort to assist the veteran, the RO attempted to 
verify the claimed stressors with the USASCRUR.  Also, in 
order to make an informed decision and to afford him every 
consideration, the RO asked him to provide more specific 
details as to his alleged inservice stressors in March 1998.  
He did not respond.  "The duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991); 
see also Zarycki, 6 Vet. App. at 100. 

Regardless, despite the veteran's failure to provide specific 
details, the Board has thoroughly reviewed the reports 
submitted by USASCRUR in an effort to verify any reported 
stressor.  There is no confirmation in these records of any 
alleged stressor.  The USASCRUR was unable to document the 
helicopter crash in April 1968 reported by the veteran.  The 
U.S. Army casualty files did not list any of the casualties 
he described and the U.S. Army POW listing did not list him 
as ever being a POW.  There is also no indication in the 
information provided by USASCRUR that the personnel from 
Headquarters Company or that the veteran personally 
participated in any combat activities.  Also, as discussed 
above, the veteran's service records do not support that he 
was in combat.  

Finally, many of the stressors the veteran reported cannot be 
confirmed.  For example, he has stated he saw children get 
killed and bodies of dead and wounded soldiers in the field.  
It is manifest that these anecdotal incidents are not subject 
to verification.  The veteran's own statements to the effect 
that he experiences symptoms of PTSD that are due to 
stressors while in service are not probative.  Because the 
evidence does not indicate that he possesses medical 
expertise, he is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

After a thorough review of the evidence of record, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Although diagnoses of PTSD 
are of record, there is no evidence of record corroborating 
that the alleged in-service stressors actually occurred.  The 
veteran is not entitled to the application of the benefit of 
the doubt; there is no reasonable doubt on this issue that 
could be resolved in his favor.  See 38 U.S.C.A. § 5107(b) 
(West Supp. 2001). 


ORDER

Entitlement to service connection for PTSD is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

